Citation Nr: 1130272	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for total right knee replacement with revision, evaluated as 30 percent disabling prior to August 31, 2009, and 60 percent on and after August 31, 2009.

2.  Entitlement to a total disability rating based on individual unemployability prior to August 31, 2009.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1969 to July 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2008, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  Prior to August 31, 2009, the Veteran was status-post total right knee replacement with revision (right knee disability) with extension greater than 45 degrees, but without ankylosis, nonunion of the tibia and fibula, loose motion, or femur fracture.

2.  On and after August 31, 2009, the right knee disability is manifested by chronic residuals, including severe pain and weakness, but without femur fracture, nonunion, or loose motion.

3.  The evidence does not indicate that the Veteran was unemployable due solely to his service-connected disabilities prior to August 31, 2009.



CONCLUSIONS OF LAW

1.  Prior to August 31, 2009, the criteria for an evaluation in excess of 30 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).

2.  On and after August 31, 2009, the criteria for an evaluation in excess of 60 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).

3.  Prior to August 31, 2009, the criteria for a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  For TDIU claims, the claimant must be notified that that the evidence must demonstrate that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16 (2010).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   Although a VCAA-compliant letter was not sent prior to initial adjudication of these claims, there is no prejudice to the Veteran in proceeding.  This is because May 2007 and November 2009 letters provided the appropriate notice to the Veteran and were followed by a readjudication of the claims in a May 2011 supplemental statement of the case.  Prickett, 20 Vet. App. at 376.   Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and identified private medical records have been obtained.   VA provided the Veteran medical examinations in February 2006, February 2007, and March 2010 with a March 2011 addendum.  The examinations were adequate because they included a subjective medical history, thorough objective examination and findings, addressed the criteria contained in the relevant diagnostic code, addressed the Veteran's medical history, and provided the required medical opinions.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).  Additionally, the Veteran provided testimony at a November 2008 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in October 2009.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the AMC conduct the following development:  obtain VA medical records after June 2008; obtain the Veteran's Office of Personnel Management (OPM) records; and provide the Veteran with a right knee examination.  VA records as recent as 2011 and OPM records are associated with the claims file.  Additionally, a March 2010 VA examination and March 2011 addendum were provided upon a review of the claims file and with the requested medical opinions.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Entitlement to increased evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

Until August 1, 2007, the Veteran's right knee total replacement was evaluated as 100% disabling.  On and after that date, the right knee disability is evaluated as 30% disabling.  Because the Veteran received the maximum schedular rating allowed prior to August 1, 2007, there is no issue in controversy regarding that time period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that the veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded).  Accordingly, medical evidence regarding that time period is considered only to allow for a full picture of the Veteran's right knee disability.

Prior to August 31, 2009

For knee replacement with prosthesis, a 30 percent evaluation is the minimum rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).  For intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to diagnostic codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  A 60 percent evaluation is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent evaluation is warranted for 1 year following the implantation of a prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

A February 2006 VA examination was conducted upon a review of the relevant medical records, as indicated by the discussion of the Veteran's medical history.  The Veteran reported chronic pain of 8-9/10 with weight bearing and stiffness, swelling, and fatigue after walking with the rollator walker 100 feet or with prolonged standing.  The examiner noted a spastic gait and that the Veteran had obvious difficulty walking into the room and arising from a chair.  There were slowed motor functions overall and mild weakness of the right quadriceps, but normal foot flexion and dorsiflexion.  Sensory examination was intact to all modalities.  The examiner noted sustained clonus both ankles and hyper-reflexic patellar reflex bilaterally.  There was right knee extension to 0 degrees and flexion to flexion with pain at the end range of motion.  Repetition caused fatigue, weakness, and lack of endurance.  The knee was painful with weight bearing.  The diagnosis was total right knee replacement with progressive difficulty ambulating.  The examiner noted moderate to severe functional limitation, but concluded that the weakness, shuffling gait pattern, inability to lift feet for a proper heel to toe gait, and clonus all suggested a neurologic etiology, with the pain as a result of an abnormal gait pattern and not likely related to his service-connected right knee injury.  This was the major factor causing severe functional impairment.  

Private medical records from January through April 2006 indicate the Veteran was status-post right knee total knee replacement revision.  Those records demonstrated mild diffuse soft tissue swelling, but no muscular atrophy, abnormal redness, warmth, induration, tenderness, significant instability or laxity.  There was extension to 5 and 15 degrees and flexion to 100, 110, and 120 degrees.  The examiners found the Veteran totally disabled.  In January, there was some difficulty with ambulation, which was thought to be due to ataxia.  In March, he was largely without knee pain.  There were intact distal pulses, sensation, and motor function.  In April, the Veteran reported moderate difficulty achieving extension.  The Veteran walked with a flexed knee gait and an unsteady gait using a walker.  

In his October 2006 SSA application, the Veteran stated that he could not walk or stand for any length of time.  He used a walker or a cane if he was walking around the house.  There was constant right knee pain, knee swelling, and some numbness in the right knee.  He also reported slurred speech and neurological problems.  

In a November 2006 VA medical record, testing revealed intact sensation.  A lumbar puncture was discussed.  In a December 2006 VA record, myelopathic symptoms were noted.  There was spasticity, sustained clonus, stiff and tonically bent knees, and decreased power in the dorsiflexors and plantar flexors.  An electromyography report showed decreased recruitment.  The impression was patient with clear symptoms of upper neuron findings.  

A December 2006 Disability Determination Services (DDS) examination noted full extension and flexion.  The examiner found that the Veteran was incapable of working due to his spastic paraparesis and dysarthria.  A neurological evaluation indicated spastic paraperesis with severe gait impairment.  The etiology was unclear but was believed to be magnetic resonance imaging (MRI) negative myelopathy.  

A February 2007 VA examination was conducted.  The Veteran reported pain was worse with ambulation, and was better with sitting and resting.  He required a walker for ambulation at home and a wheelchair while outside of the house.  There was right knee constant pain, stiffness, swelling, and fatigue.  Due to the pain, he had weakness and lack of endurance, and had fallen several times due to the instability, which occurred 1 to 2 times per week.  He needed a rollator walker to weight bear.  He took medications, underwent physical therapy, and had had cortisone injections in the past, but this had not relieved his pain.  Weight-bearing precipitates pain and sitting down decreased the pain from 8-9/10 to 6-7/10.  He was limited in his activities of daily living, took a shower twice a month with assistance, and had to sit down to dress, although he had trouble bending and lifting up his right leg to put on trousers and socks.  Neurological investigation was suggested, but the Veteran refused a lumbar puncture to rule out infectious etiologies, vascular abnormalities, and cytology, which would be helpful because by not having a clear understanding of the underlying disease process, the Veteran's symptoms may progress and he could end up with paralysis, coma, or death.  

Upon examination, there were severe gait difficulties, slowed motor functions, a spastic gait, sustained clonus in both legs, stiff and tonically bent knees, and decreased power in the dorsiflexors and plantar flexors.  There was extension to 15 degrees and flexion to 90 degrees with moderate pain and guarding.  Upon repetition, range of motion was further limited by 15 degrees in all measurements, due to pain, stiffness, weakness, and lack of endurance.  Sensation was grossly intact and motor strength was 3+/5.  The knee was stable with no obvious instability.  The diagnosis was that the pain, weakness, stiffness and severe limited range of motion and mobility, was less likely due to the knee replacement surgery and more likely due to neurological pathology.  The examiner noted that the presence of more passive than active motion indicated minimal arthrofibrosis, that the x-rays did not reveal any loosening of the joint, and that clinical examination did not show signs of instability.  The examiner also noted that a spine MRI was consistent with spinal cord compression due to lipomatosis at multiple levels and that it was more likely that this was the cause of the gait disturbance, instability, weakness, and lack of endurance.  The examiner noted moderate functional limitation due to right knee pain, weakness, and limited range of motion, and severe gait limitation due to the neurological condition.  

In a February 2007 VA medical record, the examiner determined the most likely cause of the gait disturbance was cord compression at multiple levels.  In April 2007 VA records, the Veteran reported knee pain and that his symptoms were stable.  He was able to ambulate with a rolling walker for some distances.  Motor strength was 4+/5.  The diagnosis was paraparesis and myelopathy likely from compressive epidural lipomatosis.  

In an August 2007 form, the Veteran's former supervisor stated that the Veteran was unable to walk and perform his duties as a custodian.  

An October 2007 VA x-ray report impression was status-post total knee replacement, corticated density inferior patella, which may represent evulsion or calcification within the infrapatellar ligament.  In November 2007 and January 2008 VA records, the Veteran reported increased pain.  There was intact sensation, with +4 deep tendon reflexes and spastic bilateral lower extremities.  In February 2008 VA records, it was noted that an x-ray report indicated bone fragment versus calcified tendon.  Motor strength was 4/5.  There was pain on range of motion.  

A March 2008 VA right knee x-ray report impression was knee replacement with a small bone fragment at the level of the femoral component medially.  In March 2008 VA records, the Veteran reported falls and right knee pain of 5/10 to 8/10 for the last few months.  There was pain with weight bearing, but no pain at rest.  Examination showed a shuffling gait with rolling walker, moderate swelling, extension to 10 degrees, and flexion to 90 degrees.  Motor strength was 4/5 and the knee was stable.  The assessment was compressive epidural lipomatosis, lower extremity myelopathy, and chronic knee pain.  In April 2008 VA records, the Veteran reported right knee pain of 5-10/10 for the past 4 to 6 months.  

An April 2008 letter from OPM indicated that due to the Veteran's knee replacement problems and he was disabled for his position as a custodian. 

In a June 2008 VA medical record, the Veteran reported knee pain.  Motor strength was 4/5.  There was pain on range of motion.  In May, June and July 2009 VA records, the Veteran reported right knee pain.  Right knee extension was 30 to 40 degrees less than full.  It was noted that the Veteran had bilateral knee flexion contractures, right greater than left, with kinetic tremor of the right lower extremity.  

At the November 2008 Board hearing, the Veteran reported that he had to have help to shower, that he had difficulty driving, that he had to walk with a rolling walker, and that his right knee buckles.  He stated that he could not play sports or games and used a scooter to get around.

In an August 31, 2009 VA medical record, the Veteran reported a several day history of sharp, diffuse pain in the right knee.  He was unable to weight bear.  Upon examination, there was no joint warmth, erythema, edema, joint laxity, or clonus.  There was malalignment of the knee and the lower extremity, but motor strength of 4/5 and intact sensation.  The knee was hyporeflexive.  The examiner noted a diagnosis of epidural lipomatosis and lower extremity myelopathy with new right knee pain concerning for hardware failure.  An August 2009 VA right knee x-ray report impression indicated a major abnormality and that attention may be needed.  It was noted that there was new linear lucency. 

Taking the evidence as a whole, the Board finds that the evidence does not support as the Veteran's right knee disability as causing chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Thus a 60 percent rating under Diagnostic Code 5005 is not warranted.  Throughout the time period, the Veteran provided competent and credible reports of right lower extremity pain, weakness, and limited motion, and difficulty walking.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that a lay witness is competent to provide evidence as to the visible symptoms or manifestations of a disease or disability).  The Board does not discount that the Veteran experiences significant right knee and lower extremity symptomatology.   

But the competent and probative medical evidence of record demonstrates that the Veteran's more severe symptoms are due to an unrelated neurological condition, rather than his service-connected total knee replacement.  The February 2006 and 2007 VA examiners provided opinions that the right knee pain, weakness, and severe limited range of motion, as well as gait difficulties, were less likely due to the service-connected knee disability and more likely due to a neurological condition.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (finding that "the Board is entitled to assume the competence of a VA examiner").  The examiners provided supporting rationale for their conclusions, which were based upon a review of the relevant medical history of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (stating that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The 2006 VA examiner found that the Veteran's symptomatology indicated a neurological etiology for the pain, weakness, and shuffling gait pattern.  The 2007 VA examiner noted the Veteran's clinical symptoms, radiological findings, and MRI findings supported spinal cord compression due to lipomatosis at multiple levels, as the cause of the pain, weakness, stiffness, and severe limited range of motion and mobility.  The Board thus accords these medical opinions great weight.  Additionally, a February 2007 VA medical record indicated the gait disturbance was due to cord compression, and a December 2006 DDS determination found that the Veteran's symptoms indicated spastic paraperesis and myelopathy.  The preponderance of the evidence, therefore, indicates that the severe right knee and extremity symptoms are due to a non-service-connected neurological condition.  Accordingly, an increased evaluation under Diagnostic Code 5055 is not warranted.

As directed by the diagnostic code for knee prosthesis, knee ankylosis, limitation of leg extension and impairment of the tibia and fibula are considered for intermediate degrees of residual weakness, pain, or limitation of motion.  For ankylosis of the knee, a 40 percent evaluation is assigned for unfavorable ankylosis in flexion between 10 and 20 degrees, a 50 percent evaluation is assigned for unfavorable ankylosis in flexion between 20 and 45 degrees, and a 60 percent evaluation is assigned for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).  But the evidence of record does not indicate ankylosis of the right knee, either favorable, or unfavorable.  The February 2006 VA examination noted extension to 0 degrees and flexion to 75 degrees.  The December 2006 DDS examination noted full range of motion.  The February 2007 VA examination found extension to 15 degrees and flexion to 90 degrees.  Private records from January through April 2006 found extension to 5 and 15 degrees and flexion to 100, 110, and 120 degrees.  A March 2008 VA record noted extension to 10 degrees and flexion to 90 degrees.  A June 2009 VA record noted extension to 30 or 40 degrees.  These range of motion findings indicate that the Veteran's right knee is not ankylosed - there is range of motion from at least extension to 40 degrees and flexion to 75 degrees.  Thus, this diagnostic code does not provide for an increased evaluation.

For limitation of leg extension, 40 and 50 percent evaluations are assigned for extension limited to 30 and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  As noted above, however, the evidence indicates extension findings from 40 degrees to full extension of zero degrees.  Although the most recent June 2009 VA record indicated extension to 40 degrees, the other extension findings are in complete contrast, showing extension to be limited at most to 15 degrees.  Considering the weight of the remainder of the medical evidence with the opinions of record indicating that the Veteran's more severe symptomatology is due to the neurological condition, the Board does not attribute weight to this one finding of severe limited leg extension.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (noting that the Board may appropriately favor the opinion of one competent medical authority over another).  The Board notes that not even after significant worsening occurred in August 2009 was right knee extension limited to 40 degrees.  Accordingly, this diagnostic code does not provide for an increased evaluation.  

For impairment of the tibia and fibula, a 40 percent evaluation is assigned for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a. Diagnostic Code 5262 (2010).  The evidence does not demonstrate non-union of the tibia and fibula or loose motion.  An April 2006 private record noted no significant instability or laxity.  The February 2007 VA examination noted the knee was stable with no obvious instability.  A March 2008 VA record noted the right knee was stable.  No other records indicated any non-union.  Accordingly, an increased evaluation is not warranted under this diagnostic code.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  For impairment of the femur, a 60 percent evaluation is assigned for fracture of surgical neck of femur, with false joint, or for fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace.  A maximum 80 percent evaluation is assigned for fracture of the shaft or anatomical neck of the femur, with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a. Diagnostic Code 5255 (2010).  Again, the evidence of record does not demonstrate loose motion.  Additionally, the evidence does not indicate a femur fracture, false joint, or non-union.  Accordingly, this diagnostic code does not provide for an increased evaluation.

Furthermore, evaluations in excess of 30 percent are not provided for traumatic or degenerative arthritis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, limitation of flexion, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257-60, 5263 (2010).  Accordingly, increased evaluations are not warranted prior to August 31, 2009.

The Board has also considered whether a separate evaluation is warranted for left knee arthritis and instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  But as noted above, the evidence of record does not support a finding of instability.  

The Board has also considered whether separate evaluations are warranted for limitation of knee extension and flexion.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  For limitation of leg flexion, noncompensable, 10, 20, and 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  For limitation of leg extension, noncompensable, 10, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  As determined previously, limitation of extension findings showed extension to 15 degrees.  Limitation of flexion findings showed flexion to 75 degrees, accounting for increased pain upon repetitive movement.  But as noted by both the 2006 and 2007 VA examiners, the Veteran's limited range of motion and pain was due to his neurological condition, and not his service-connected right knee disability.  Accordingly, the Board finds that separate evaluations are not warranted.

Prior to August 31, 2009, consideration has also been given to whether there is any additional functional loss not contemplated in the assigned evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2010).  The Board notes that the Veteran has reported significant pain, weakness, and significant functional limitations during this time period.  But the medical evidence of record attributes these symptoms to a non-service-connected neurological condition.  The February 2006 VA examiner found that the weakness, shuffling gait pattern, and pain were not likely due to his service-connected right knee disability.  The February 2007 VA examiner determined that the Veteran's pain, weakness, stiffness and severe limited range of motion and mobility, was more likely due to neurological pathology.  Accordingly, although the Veteran has provided competent and credible testimony regarding his functional limitations, the probative medical evidence of record attributes this limitation to a different condition.  Nieves-Rodriguez, 22 Vet. App. at 301; Stefl, 21 Vet. App. at 124; Espiritu, 2 Vet. App. at 495.  As these symptoms and limitations are due to a non-service-connected condition, they may not be the basis for an increased evaluation under these provisions.  The Board finds that there is no additional functional loss not contemplated in the current rating and that an increased evaluation on this basis is not warranted.  

On and after August 31, 2009

On and after August 31, 2009, the Veteran's knee replacement with prosthesis is assigned a 60 percent evaluation, which contemplates chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent evaluation is warranted for 1 year following the implantation of a prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  At no time on or after August 31, 2009 was the Veteran status-post one year from a prosthesis implantation, as the right knee revision was conducted in December 2005.  A 100 percent evaluation under this diagnostic code is therefore not warranted.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 595.  But the 60 percent evaluation assigned for right knee replacement is the maximum evaluation provided for most right knee disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2010).  The only diagnostic code that provides for a higher evaluation of 80 percent contemplates impairment of the femur due to fracture of the shaft or anatomical neck of the femur, with resulting nonunion and loose motion.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2010).  But the evidence does not demonstrate any femur fracture, nonunion, or loose motion.  At a March 2010 VA examination, the Veteran reported that his right knee gave out about 75% of the time upon standing, but denied dislocation or recurrent subluxation.  The Veteran is competent to report give-way, but such lay evidence does not decisively determine the presence of loose motion.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In particular, the March 2010 VA examiner determined, upon physical examination of the right knee, that there was no abnormal movement or gross laxity.  The Lachman's test was negative.  The Board finds that this evidence is more persuasive than the Veteran's testimony.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  The Veteran is not competent to provide an opinion that his knee give-way is due to any knee instability or loose motion or that any such instability is due to the knee replacement and revision because this determination requires particularized medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that a categorical statement that medical evidence is required to demonstrate etiology conflicts with caselaw); Layno, 6 Vet. App. at 469-70.  This objective medical evidence thus outweighs any inference of loose motion derived from the Veteran's lay statement regarding give-way.  Accordingly, an increased evaluation under this diagnostic code is not warranted.

The Board has also considered whether separate evaluations are warranted for left knee arthritis and instability or for limitation of knee extension and flexion.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).;  VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  

Here, however, as noted above, the evidence of record demonstrates that the right knee is stable.  Additionally, although the findings of September 2009 VA medical record and March 2010 VA examination would support a 10 percent evaluation for limitation of extension, this limitation of motion is part of the evidence supporting a 60 percent evaluation for chronic residuals of a knee replacement.  See Esteban, 6 Vet. App. at 262.  Accordingly, separate evaluations are not for assignment.  

On and after August 31, 2009, consideration has been given to whether there is any additional functional loss not contemplated in the current 60 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  As of August 31, 2009, the Veteran reported increased right knee pain.  He reported sharp, diffuse pain and that he was unable to weight bear.  At the March 2010 VA examination, the Veteran reported pain of 9/10 that was daily, constant, and worsened upon standing.  He reported that for the last 3 to 4 years, the knee had been giving out.  There was weakness, stiffness with prolonged positions, and swelling upon getting up and down.  He could no longer climb stairs.  He reported was some warmth occasionally if walking more than 10 to 15 minutes with his walker, right knee give out about 75% of the time upon standing.  There was fatigability with standing for 5 minutes.  He could only walk for about 5 minutes.  He denied locking, dislocation, or recurrent subluxation.  He used a wheelchair or rolling walker.  In February and July 2010 VA records, the Veteran reported knee pain.  

The objective medical evidence of record in 2009 indicated tenderness, but no warmth, erythema, swelling, or effusion.  There was an unsteady gait and the Veteran was predominantly scooter bound with occasional walker use at home.  There was malalignment of the knee and the lower extremity, but motor strength of 4/5 and intact sensation.  The knee was hyporeflexive.  The examiner noted a diagnosis of epidural lipomatosis and lower extremity myelopathy with new right knee pain concerning for hardware failure.  

At the March 2010 VA examination, the Veteran was unable to walk due to reported weakness and pain.  He was not able to get up from scooter to the exam table safely.  There was weakness and guarding and grimacing as objective evidence of painful motion, but no frank edema, effusion, tenderness, redness, heat, or abnormal movement.  There was no gross laxity, and Lachman's test was negative.  The Veteran denied flare-ups, but reported fatigue, weakness, lack of endurance, and incoordination with repetition. The above factors did not additionally limit the joint as reported by the Veteran.  There was residual chronic severe pain and weakness likely multifactorial to include residuals of surgery, heterotopic bone formation, lack of use, non-service-connected epidural lipomatosis resulting in severe spinal stenosis with resulting myelopathy.  The examiner was unable to determine beyond speculation the pain and weakness due only to the total knee replacement.  The examiner noted severe functional limitations from both his right knee which includes pain, as likely as not from the suspected periprosthetic fracture with standing as well as heterotopic ossification, and from his non service connected spinal stenosis.  

In February and July 2010 VA records, motor strength was 4/5.  In a March 2011 addendum to the 2010 VA examination, the examiner clarified that the Veteran had severe functional limitations following his total knee replacement with current evidence suggestive of residual periprosthetic fracture and heterotopic ossification (abnormal bone formation) resulting in severe pain with ambulation and difficulty standing.  Since service the Veteran has had right knee pain, instability, and weakness ultimately requiring two surgeries to the right knee.  The Board recognizes that the Veteran has severe functional limitations due to pain, weakness, difficulty with ambulation, and instability.  But these are considered within the 60 percent evaluation for severe pain or weakness.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055; Esteban, 6 Vet. App. at 262.  The Board finds that there is no additional functional loss not contemplated in the currently assigned rating and that an increased evaluation on this basis is not warranted.  

Separate evaluation for scars throughout the time period

The Board has also considered whether a separate or increased evaluation is warranted under the scar diagnostic codes.  Schafrath, 1 Vet. App. at 595.  The Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban, 6 Vet. App. at 262. 

But no separate or increased evaluations are for assignment.  First, the knee scars are not of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008); 38 C.F.R. § 4.118, Diagnostic Code 7800(2010).  Second, under prior diagnostic codes, ratings are assigned for scars that are 1) deep or cause limited motion, 2) superficial, do not cause limited motion, but are 144 square inches (929 sq. cm.) or greater, 3) superficial and unstable, 4) superficial and painful, or 5) cause limitation of function of the affected part.  38 C.F.R. § 4.116, Diagnostic Codes 7801-7805 (2008).  Under the current scar diagnostic codes, evaluations are assigned for scars that are 1) deep and nonlinear, 2) superficial, nonlinear, and 144 square inches or greater, or 3) unstable or painful.  38 C.F.R. § 4.116, Diagnostic Codes 7801-02, 7804-05 (2010).

At the February 2006 VA examination, the examiner noted a right knee 9 inch curvilinear scar that extends medially from the superior patella to the inferior border of the patellar tendon.  There was edema, mild tenderness to palpation directly on the suture line, and keloid formation along the suture line, but no warmth or infection.  Private medical records from January through April 2006 noted a well healed midline scar with no muscular atrophy.  A December 2006 DDS examination noted an anterior suture line that was well healed.  At the February 2007 VA examination, there was well healed linear hypopigmented scar without keloid formation and no resulting functional limitation or pain.  There was adherence to the underlying tissue and atrophy.  The scar was not unstable.  There was no elevation or depression of the surface contour of the scar on palpation, the scar was stable, superficial, and had no inflammation, edema, or keloid formation.  There was no area of induration, inflexibility, warmth, and the scar was not deep, but there was mild effusion.  

In VA medical records from February, March, and June 2008, and from September and October 2009 and from February 2010, a right knee scar was noted.  It was noted that the incisions were well-healed.  A March 2010 VA examination was conducted upon review of the claims file.  The surgical sites were well-healed.  In July 2010 VA records, a right knee scar was noted.  This evidence demonstrates that the right knee scar is superficial, not deep, does not cause limited motion, and is less than 144 square inches.  The scar is also not unstable or painful.  38 C.F.R. § 4.116, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. § 4.116, Diagnostic Codes 7801-02, 7804-05 (2010).  Accordingly, a separate evaluation is not for assignment.

Extraschedular evaluation throughout the time period

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected right knee disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the veteran's right knee disability, as the criteria assess range of motion and functional limitations such as instability, weakness, pain, and fatigability.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

Finally, in reaching these decisions regarding entitlement to increased evaluations on schedular and extraschedular bases, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Entitlement to TDIU

VA will grant TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran has only one service-connected disability - his right knee disability.  As of February 16, 2005, it was evaluated as 100 percent disabling.  Accordingly, entitlement to TDIU is not for consideration during that time period.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (holding that there is no case or controversy regarding an appeal for entitlement to TDIU where a 100 percent evaluation has been assigned).  But effective February 1, 2007, the right knee disability was evaluated as 30 percent disabling.  Additionally, TDIU was granted effective August 31, 2009.  Accordingly, the issue on appeal is whether the Veteran is entitled to TDIU on and after February 1, 2007 but prior to August 31, 2009.

First, during this time period, the percentage requirements are not met because the Veteran has only one service-connected disability which was evaluated as 30 percent disabling.  See 38 C.F.R. § 4.16(a).  The issue for consideration is therefore whether referral on an extraschedular basis is warranted because the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  

At the November 2008 Board hearing and in his original claim, the Veteran stated that he could not work due to his right knee disability.  He stated that he had not worked since February 2005, the date of his right knee replacement.  He stated that he had worked as a custodian at the Post Office since 1987 up until that time.

At the February 2006 VA examination, the Veteran stated that he was trying to regain his strength and mobility with physical therapy.  The VA examiner, upon a review of the Veteran's medical history and a physical examination, made a determination that the Veteran could not return to work full time as a custodian until his physical therapy was completed or his physician released him for employment.  The examiner also found, however, that the Veteran's weakness, shuffling gait pattern, inability to lift feet for a proper heel to toe gait, and clonus, suggested a neurologic etiology.  The examiner concluded that the Veteran's pain was due to the abnormal gait pattern and not likely related to his service-connected right knee injury.  

In private medical records from January through April 2006, examiners determined that the Veteran was totally disabled due to his significant right lower extremity symptoms.  In his October 2006 SSA application, the Veteran stated that he could not walk or stand for any length of time.  He used a walker or a cane if he was walking around the house.  He also reported slurred speech and neurological problems.  In a December 2006 DDS examination, the examiner found that the Veteran was incapable of working due to his spastic paraparesis and dysarthria.  A neurological evaluation indicated a spastic paraperesis with severe gait impairment.  The etiology was unclear but was believed to be MRI negative myelopathy.  

A February 2007 VA examination was conducted.  Upon review of the relevant medical history and a thorough physical examination, the examiner concluded that the Veteran's pain, weakness, stiffness and severe limited range of motion and mobility, was less likely due to his total knee replacement and more likely due to neurological pathology.  The examiner noted that there was more passive than active motion indicating minimal arthrofibrosis, the knee did not show signs of instability, the x-rays did not reveal any loosening of the joint, and a spine MRI was consistent with spinal cord compression due to lipomatosis at multiple levels, which was more likely the cause of his gait disturbance, instability, weakness, and lack of endurance.  

In a February 2007 VA record, a VA examiner determined the mostly likely cause of the Veteran's gait disturbance was cord compression at multiple levels.  In an April 2007 VA record, the diagnosis was paraparesis and myelopathy likely from compressive epidural lipomatosis.  In an August 2007 letter, the Veteran's treating VA physician, Dr. L.V., stated that the Veteran had been completely disabled since February 2005, noting that the Veteran was previously employed as a janitor.  Dr. L.V. noted that after the February 2005 knee replacement the Veteran had a delayed recovery, including leg weakness and difficulty walking.  After a right knee replacement revision, the Veteran continued to have an inability to walk and leg weakness.  At that point, evidence for a lower extremity progressive myelopathy was noted.  As a result of this myelopathy, the Veteran was unable to walk and was essentially wheelchair bound.  Dr. L.V. stated that the Veteran was unable to work and was completely disabled due to this.  

In an August 2007 submission, the Veteran's supervisor stated that the Veteran was unable to walk and perform his duties as a custodian.  An April 2008 letter from OPM indicated that the Veteran was found disabled from his position as a custodian due to his knee replacement problems. 

A March 2010 VA examination was conducted upon review of the claims file.  The diagnosis was status post traumatic right knee degenerative changes requiring right total knee replacement with redo.  There was residual chronic severe pain and weakness likely multifactorial to include residuals of surgery, heterotopic bone formation, lack of use, non-service-connected epidural lipomatosis resulting in severe spinal stenosis with resulting myelopathy.  The examiner was unable to determine beyond speculation the pain and weakness due only to the total knee replacement.  The examiner opined that it was unlikely that the Veteran would be able to obtain or retain employment given his severe functional limitations due to his service-connected and non-service-connected conditions.  Overall, there was severe functional impairment.  In a March 2011 addendum, the examiner clarified that the Veteran was unemployable due to his right knee severe functional limitations following his total knee replacement with current evidence suggestive of residual periprosthetic fracture and heterotopic ossification (abnormal bone formation) resulting in severe pain with ambulation and difficulty standing.  

The Board finds that the evidence of record does not support a finding of unemployability due solely to service-connected disabilities prior to August 31, 2009.  The evidence of record demonstrates clearly that the Veteran is severely functionally limited during this time period.  But the February 2006 and February 2007 VA examiners found that the Veteran's neurological condition was the source of his weakness, gait difficulties, and lack of endurance.  In August 2007, the Dr. L.V. concluded that the Veteran was unemployable due to his right knee replacement and the neurological condition.  Not until March 2010, when it was noted that the Veteran's right knee symptoms had increased and the examiner determined that the symptoms from the 2 conditions could no longer be separated out, was it determined that the right knee disability alone caused unemployability.  These medical opinions were all provided upon review or knowledge of the Veteran's relevant medical history and a thorough physical examination.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Each examiner provided sufficient supporting rationale.  See Stefl, 21 Vet. App. at 124.  The Board thus accords significant probative weight to these medical opinions.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  The evidence of record thus does not demonstrate that the Veteran's right knee disability caused unemployability prior to August 31, 2009.  Accordingly, entitlement to TDIU prior to that time is not warranted.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 55-56.  


ORDER

Prior to August 31, 2009, an increased evaluation for service-connected right knee disability is denied.

On and after August 31, 2009, an increased evaluation for service-connected right knee disability is denied.

TDIU prior to August 31, 2009 is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


